                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE DIVISION

  LAUREN BLAZER, ERICA SPIRES, and,                    )
  DAVID SANZ                                           )
                                                       )
          Plaintiffs,                                  )
                                                       )       No. 3:18-CV-00097
  v.                                                   )
                                                       )       JUDGE:                Greer
  BUDDY GREGG MOTOR HOMES, LLC,                        )       MAGISTRATE:           Guyton
                                                       )
          Defendant.                                   )

                        MOTION FOR PARTIAL SUMMARY JUDGMENT
                            WITH RESPECT TO DAMAGE CAPS

          Pursuant to Rule 56 of the Federal Rules of Civil Procedure Buddy Gregg Motor Homes,

  LLC (“Buddy Gregg”), by undersigned counsel, moves for partial summary judgment in its favor

  with respect to application of statutory damage caps under Title VII and the Tennessee Human

  Rights Act. In support of its motion Buddy Gregg submits its memorandum of law in support and

  shows the Court as follows:

       1. Title VII and the THRA cap compensatory and punitive damages for employers with 15 to

          100 employees at $50,000. 42 U.S.C. § 1981a(b)(3); Tenn. Code Ann. § 4-21-313 (a) (3).

       2. In 2016 and 2017 Buddy Gregg had less than 100 employees.

       3. Plaintiffs assert that Buddy Gregg and two other entities should be considered a “single

          employer” and the number of employees aggregated such that the figure is more than 500.

       4. Plaintiffs are not correct. Buddy Gregg and the other entities are in different industries,

          operate in different states, have separate local management teams that are empowered to

          and to make decisions both employment-related and operationally, and labor relations is

          not centrally controlled. Swallows v. Barnes & Noble Stores, 128 F.3d 990, 994 (6th Cir.



                                                   1

Case 3:18-cv-00097-DCLC-HBG Document 37 Filed 07/08/19 Page 1 of 2 PageID #: 225
         1997). In short, except for common ownership the factors that indicate single employer

         status are not met.

         As stated above and as more fully set out and supported in the memorandum of law,

  analysis of the facts in light of controlling legal principles shows that the damage caps for

  employers of 15 to 100 employees apply in this case. Buddy Gregg moves the Court for entry of

  an Order granting summary judgment in its favor on that issue of damages.

         Respectfully submitted this 8th day of July, 2019.

                                               /s/ Howard B. Jackson

                                               Howard B. Jackson, BPR #021316
                                               Ann E. Sartwell, BPR #021258
                                               Wimberly Lawson Wright Daves & Jones, PLLC
                                               P.O. Box 2231
                                               Knoxville, TN 37901-2231
                                               (865) 546-1000
                                               (865) 546-1001 (fax)

                                               Attorneys for Buddy Gregg Motor Homes, LLC

                                      CERTIFICATE OF SERVICE

          I certify that the foregoing Motion for Partial Summary Judgment with Respect to Damage
  Caps was served on the following persons, via the Court’s electronic filing system, this 8th day of
  July, 2019:

         Edward G. Phillips
         Brandon L. Morrow
         Kramer Rayson LLP
         P.O. Box 629
         Knoxville, TN 37901-0629


                                               /s/ Howard B. Jackson
                                               Howard B. Jackson




                                                  2

Case 3:18-cv-00097-DCLC-HBG Document 37 Filed 07/08/19 Page 2 of 2 PageID #: 226
